Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 10 June 1807
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



My dear sister
Quincy June 10th. 1807.

If I had written to you my dear sister half as often as I have thought of you and contemplated writing, you would have had a Letter by every Mail for these two months: I have to acknowledge the receipt of two kind Letters from you since I have made you any return the last bearing date May 29th, which came last week to hand, and to which I should have replied yesterday by a young Man who lives with us who was going home for a week, and had promissed me to call and tell you how we do: and bring me word of your welfare; I attempted writing to you yesterday, but the weather had become so suddenly so intencely hot, that my feeble frame sank under it, and renderd me wholy unfit for any exertion of body or mind; To day an easterly wind has given me new Life and spirits, and I determined, no longer to delay returning you thanks for your kind favours which always do my Heart good; tho they are so sparingly bestowed that I have frequently to regret, that Talents so brilliant and powers so harmonious and touching, should not more frequently be displayed for the improvement, and edification of those who know how to appreciate their value.
I know you can plead a thousand cares and avocations which necessarily devolve upon you; Surrounded as you are by your numerous family, in which you are continually doing good, and communicating it to others, knowing so well as you do, that we live not to ourselves.
My own Family when collected together consists of 21 persons. Mrs Smith, John & Caroline have been these three weeks in Boston upon a visit to my Son J. Q. Adams, who with his family are residents in Boston. I say residents, because they mean to take their flight in the fall like the Birds of passage to the southward. I shall inform mrs Smith of your kind invitation to her and her children—She is a woman of great firmness of mind you know, from her youth up—She has had ample Scope for the exercise of it, in the visissitudes of fortune which have attended her. To herself are confined her troubles. She never makes them a subject of complaint to her most intimate Friends—but they evidently wear upon her spirits, and produce many a silent tear—her present Situation is painfull to her, her future prospects . . . we see but a little way into futurity—”or who could suffer Being here below”?
This world we are told is our School may we all of us improve aright, the usefull Lessons we are taught.
I hope Lydia has recoverd, and that you will make us a visit soon. We are now, all in pretty good health. I have recoverd from the disorders which confined me, from the first week in Febry untill the middle of April, I was threatned with a Lung fever for many days, which finally terminated in an Eruption upon the skin, which with its dissagreeble qualities gave me one pleasure—that of scratching.
Mrs T B Adams hopes you will come before she makes her visit to Haverhill, or not untill her return. She will go there the first week in July. My little name sake is a sweet child—pretty enough I think. I have little John with me too. Susan is grown to the stature of a woman before she is in her teens—a great misfortune to have the Body out grow the mind—I never saw two children more different in their turn of mind behaviour and tempers than Caroline Smith and Susan—I sometimes think of what Mr. Joseph Dyar, used often to say to me when I was young and very wild, Nabby you will either make a very bad, or a very good woman. Caroline is soft in her manners compliant in her temper and disposition, yealding to the opinions of those whom she considers her superiours—and every way engageing—A thread would govern one, a cable would be necessary for the other—yet time is doing much for her, and reason and argument begin to take hold, and make impression which give hopes that a very good woman may be made from seeds Sown. If you had been near me, I should have sent her to you long ago; but the distance has been an obstacle—She has a strong mind and a generous temper. She is not proud, haughty or envious—but an ardent temper, and a Spirit of contradiction odious in youth—You have had a variety of tempers and dispositions to deal with. How would you manage one, upon whom you could not impress any subordination—any true defference to age, or relation or Rark in Life?
how hard it is to rule the Spirit and govern the tongue—
Brother and Sister Cranch are well. Mrs Norten looks very thin—She is indeed multiplied in children—I hope she will live to see them a comfort to her, and reward her for all her toil and trouble.
Your son is well-envoloped in Science a promoter of literature with all his Heart and Soul and Strength—no man engages more zealously, or is more persevering. There is Some talk of his sacrificeing to the graces—he will not however acknowledge it Yet I belive he has his favorite—and in time will make it appear so, if other circumstances are favorable. I have at length prevaild upon him to get him a peice of linnen, and mrs. Smith with Susan & Caroline have made it up: and a very good peice it was—but he wants a care which neither you or I can help him to, a stich in time—and a care of his own things, and indeed a knowledge of them—a man whose mind is so engrosed with great objects—cannot descend to the minutiea of an odd sock—a raggid ristband &c &c.
My Love to my dear amiable Neice I hope she will accompany you. My best respects to mr Peabody in which we all join. I shall tell John Smith what you have written respecting him. He is the same in mind and manners that he early presaged.
Pray my dear Sister do not let it be long e’er you make us all happy by seeing and embraceing you with that sincere and tender affection which has ever Subsisted between us—and which still burns with undiminished fervour / in the bosom of your Sister
Abigail Adams.